Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.
Applicant’s election without traverse of Group 1, claims 1-8, 14-20 in the reply filed on March 14, 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: “such that a some portion of the hair” Page 4, Paragraph 2, should read, “such that some portion of the hair”.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: It is noted Claim 4 depends from claim 3.  However, the specification fails to have antecedent basis for the combination of an elastic encased by a first fabric in combination with a circular foam core encased in a second fabric as set forth in claim 4.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “27” has been used to designate both wire and foam core on page 8 of the specification.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the hair accessory having a combination of the elastic encased in a first fabric and the circular foam core encased by a second fabric as set forth in claim 4 (note that claim 4 depends from claim3) must be shown or the feature(s) canceled from the claim(s).  
the arc comprises a circular foam core set forth in claim 4.  It is noted an arc is half of a circle, and a circular foam core implies a whole circular foam core within the arc rather than a portion of the circular foam core as shown in the actual drawings. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 17 recites the limitation "the first hair accessory having an arc of a first size and the second hair accessory" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Van Der Veur (US 20160213119).
Regarding Claim 1, Van Der Veur in the same field of endeavor discloses a hair accessory 300 (for curling hair; Abstract) comprising: a stretchable loop 101 and an arc 303 having a first end 305 and a second end 306, wherein the first end of the arc and the second end of the arc are affixed to the stretchable loop via 308 and 309.
Regarding Claim 2, Van Der Veur discloses the arc is perpendicular to the stretchable loop (Figure 3).
Regarding Claim 3, Van Der Veur discloses the stretchable loop 101 comprises an elastic encased by a first fabric (paragraph [0024]).
Regarding Claim 4, Van Der Veur discloses wherein the arc comprises a circular foam core encased by a second fabric (paragraph [0033] discloses that the forming material may be made of any material that is capable of retaining and dissipating heat).
Regarding Claim 5, Van Der Veur discloses the first fabric and the second fabric are selected from the group consisting of silk (Paragraph [0024]).
Regarding Claim 7, Van Der Veur discloses the first fabric and the second fabric are the same fabric (Paragraph [0033] discloses the second flexible tube may be composed of an of the materials previous listed, meaning they can be the same fabric).
Regarding Claim 14, Van Der Veur discloses a hair accessory kit (Figure 3) comprising: at least one hair accessory 300, the at least one hair accessory comprising a stretchable loop 101 and an arc 303 having a first end 305 and a second end 306, wherein the first end of the arc and the second end of the arc are affixed to the stretchable loop via 308 and 309; instructions on how to use the at least one hair accessory (instructions are the published patent disclosing Figures 6a and 6b).The Office takes Official Notice and informs the applicant that it is well known in the art for commercial kits to include instructions on how to properly use the accessory from the kit.
Regarding Claim 15, Van Der Veur discloses wherein the stretchable loop 101 and the arc 303 of the at least one hair accessory are enclosed in fabric casings (paragraph [0024]; the flexible tube may be silk which is interpreted by the Patent Office as a fabric; Paragraph [0033] discloses the second flexible tube may be composed of an of the materials previous listed, meaning they can be the same fabric).
Regarding Claim 16, Van Der Veur discloses where the fabric is silk (paragraph [0024]).
Regarding Claim 17, Van Der Veur discloses further comprising two hair accessories (two devices of 300), the first hair accessory having an arc of a first size and the second hair accessory having an arc of a second size (The arc at 309 is designed to be detachable from 302 meaning that it may be attached at different heights; Paragraph [0030]).
Regarding Claim 18, Van Der Veur discloses the first hair accessory is for use on hair of a first length and the second hair accessory is for use on hair of a second length.
Regarding Claim 19, Van Der Veur discloses the first hair accessory is for maintaining straight hair and the second hair accessory is for curling hair (Paragraph [0019]).
Regarding Claim 20, Van Der Veur discloses at least one hair styling product (Paragraph [0037]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Veur further in view of Fox (US 4648414).
Regarding Claim 6, Van Der Veur does not disclose the arc further comprises a wire.
Fox, in the same field of endeavor, discloses the arc further comprises a wire 14. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Van Der Veur’s hair accessory with an arc with Fox’s wire in order to have a bendable article that is adapted to a variety of purposes including hair curling (abstract), which is the purpose of Van Der Veur.
The proposed modification would be to make Van Der Veur’s arc 303 with the forming material composed of foam with the wire of Fox in order to hold the shape necessary to curl hair.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Veur 
Regarding Claim 8, Van Der Veur discloses the first fabric may be composed of silk (Paragraph [0024]). Van Der Veur does not disclose the second fabric is composed of a different fabric. It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Van Der Veur’s device with Van Der Veur’s second fabric of a different material. It is a matter of design choice to pick a fabric for the first flexible tube and a different second fabric for the second flexible tube. 
The proposed modification would be to have the first flexible tube made of one fabric while the second flexible tube would be composed of another fabric that is different than that of the first. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772